DETAILED ACTION 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 
02/25/2021, has been entered.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.         Claims 14-20, and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because, while claim 14 broadly recites compartments and geographic’ locations {zones}, the original specification particularly describes the compartments to be in the form of wells of a microplate and the ‘geographical’ zones to be respective portions of  the bottom of the microplate well, each portion supporting a corresponding ‘spot’, where ‘spots’ appear to be equated to beads located on the bottom of the well. Thus, the original disclosure actually supports microplate wells [rather than any other types of compartments] and bottom portions of the wells [rather than any other types of ‘locations’] supporting beads [‘spots’], which is a narrower scope than recited in the instant claims. Also, while the locations seem to ‘separate’, they are not describe by the specification as being ‘distinct’. Therefore, the instant claims are not commensurate in scope with the original specification. 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 14-20, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Caim 14 currently recites compartments with spots each deposited at ‘geographic locations {zones). While it is not clear in what sense the locations must be ‘geographic’, the combination of a broader term, ‘locations’, with a narrower term, ‘zones’, does not clearly set forth the metes and bounds of the patent protection sought. Additionally, while the claim, as amended, currently defines the structure of the ‘detection’ ligands and the ‘capture’ ligands, the claim language is still indefinite with respect to the structure of other ligands recited by their names that only imply some intended use, as well as ‘reporters’ or ‘indirect marker’.. In this connection, it is further unclear how the structure of the ‘control capture ligand’ or ‘additive capture ligand’  must be structurally inter-related with that of the ‘capture ligand'. 
Claim Objections

7.	Claim 1 is currently objected to because it recites, in the first paragraph [lines 1-10] many structural elements presented without proper indentations required to facilitate examination.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further segregate sub-combinations or related steps.  See 37 CFR 1.75 and MPEP 608.01(i)-(p).  Correction is required. 

Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they moot in view of new grounds of rejection.   	
Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798